Freeman, J.,
delivered the opinion of the court.
A nolle prosequi was entered at one term of the court under a mistake. During that term, in the absence of the defendant, this was set aside, and the case reinstated on the docket. At next term the defendants moved to set aside the order reinstating the cause, which was done. This was error. The court had no power to review its own judgment at a subsequent term of the court. It was not such action in the case as required the presence of the defendants in court.
Reverse the case, and remand for further proceedings.